Citation Nr: 1441137	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  07-31 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to March 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Denver, Colorado. During the pendency of this appeal, the Veteran's claims file was transferred to the RO in Houston, Texas.

On his Substantive Appeal to the Board, the Veteran indicated that he wanted a hearing before a Veterans' Law Judge. One was scheduled for January 11, 2012, but the Veteran did not appear for his hearing. As he has not explained his absence at the hearing or requested an additional hearing, the Board finds that his hearing request is withdrawn.  38 C.F.R. § 20.704(d) (2013).


FINDINGS OF FACT

1. The Veteran did not experience chronic low back disorder symptomatology during service. 

2. The Veteran did not experience continuous low back disorder symptomatology since discharge from service.

3. The Veteran did not experience low back disorder symptomatology manifested to a compensable level within one year of discharge from service.

4. The Veteran's current low back disorder, diagnosed as minimal degenerative changes of the thoracolumbar spine, are not related to service or any incident of service.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the Court (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2002 & Supp. 2013); see also 38 C.F.R. § 19.7 (2013) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

After the claim was received, the RO advised the claimant by letter of the elements of service connection, and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim. The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private treatment records and Social Security Administration (SSA) records. See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, private treatment records, VA treatment records, and SSA records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished, and the VA medical examination report and addendum are factually informed, medically competent, and responsive to the issue under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In March 2012, December 2012, December 2013, and July 2014 Remands, the Board requested that the Agency of Original Jurisdiction (AOJ) procure all outstanding VA and private treatment records, procure all outstanding SSA records, provide the Veteran with a VA medical examination to determine the nature and etiology of the claimed disorder, and procure an additional medical addendum regarding the nature and etiology of the claimed disorder. The AOJ performed the development as requested. The Board finds that the AOJ sufficiently complied with the Board's Remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


Service Connection

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253. The Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic, such as arthritis, by 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active duty. See 38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309. This presumption is rebuttable by probative evidence to the contrary.

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles, and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The standard of proof to be applied in decisions on claims for service connection is set forth in 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 
38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert, 1 Vet. App. at 49. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has considered all evidence of record as it bears on the issue before it. See 38 U.S.C.A. § 7104(a) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"). 

Low Back Disorder

The preponderance of the evidence is against the Veteran's claim for service connection for a low back disorder and the appeal will be denied.

Reviewing the evidence from the Veteran's period of service, in an October 1966 service X-ray report, the Veteran reported experiencing pain down his right buttocks over the previous day. Upon physical examination, the service examiner noted pain over the sciatic notch and hyperesthesia down the right leg. The service examiner noted that a lumbosacral spine X-ray was negative. 

In an October 1972 VA treatment record, the Veteran stated that he injured his back the previous day "playing ball." A service examiner found that a spine X-ray was within normal limits and diagnosed an acute lumbosacral strain.

In a March 1976 service treatment record, the Veteran indicated that he had experienced low back pain over the previous two days. The service examiner diagnosed a bilateral paravertebral lumbar spasm.

In an August 1979 service treatment record, the Veteran reported experiencing low back pain over the previous four to five weeks. After an examination, the VA examiner diagnosed a low back strain. 

In an October 1979 service discharge medical examination report, the service examiner reported that the Veteran's spine and other musculoskeletal systems were normal. In a contemporaneous report of his medical history, the Veteran indicated that he had experienced recurrent back pain. In a section of the medical history report reserved for physician's remarks, a service examiner wrote that the "recurrent back pain refers to back injury diagnosed Oct 72, last episode August 79." The service examiner noted that the disorder had been treated with medication and heat, and had resolved without complications or sequelae. 

Reviewing the post-service evidence, in an August 2005 private treatment record, the Veteran reported awakening two days prior to that day's visit with bilateral lumbar pain. After an examination, the private examiner diagnosed a sacroiliac joint strain. 

In a November 2005 private treatment record, the Veteran reported experiencing occasional back pain and L5-S1 radiculopathy to the left over the previous year. Upon examination, the examiner noted full range of motion of the back, but tenderness on the left side of the back. The private examiner diagnosed L5-S1 radiculopathy. 

In a February 2006 private treatment record, the Veteran reported experiencing left upper quadrant abdominal pain and back pain. The private examiner diagnosed chronic pancreatitis, gallstones, hypertension, hyperlipidemia, diabetes mellitus type II, and chronic low back pain with lumbar radiculopathy. 

In a March 2006 private treatment record, the Veteran reported experiencing joint pain and back pain. After an examination, the private examiner diagnosed acute pancreatitis. 

In a July 2006 SSA "function report," the Veteran wrote that his back "hurts all the time." In an SSA personal pain questionnaire, the Veteran stated that he had pain in the pancreas which would "sometimes move to the lower back." In the SSA records, examiners diagnosed the Veteran as having pancreatitis, but did not diagnose a low back disorder.  

In a March 2007 VA treatment record, the VA examiner stated that the Veteran had a "long complex history that includes chronic pancreatitis followed by Type 2 diabetes, hyperlipidemia, hypertension and chronic low back pain." 

In a September 2007 VA anesthesia note, written prior to an injection therapy procedure to lessen the pain of the Veteran's pancreatitis, the Veteran reported experiencing "spine problems (kyphosis, scoliosis) occasional lower back problems." The Veteran also indicated that he had experienced sciatica in July 2007. 

In a January 2009 VA history and physical note, the Veteran specifically denied experiencing most musculoskeletal disorders, to include back pain. 

In a February 2009 VA treatment record, a VA examiner wrote that the Veteran reported experiencing right back pain. In an additional February 2009 record, written the same day, the VA examiner wrote that the Veteran was experiencing right upper quadrant pain and attributed the symptoms to pancreatitis.

In a March 2014 VA medical examination report, the Veteran reported experiencing "constant back pain" that started while he was playing basketball in service. The Veteran stated that nothing in particular would aggravate his back pain. The Veteran indicated that he used a cane in his home, and a walker or wheelchair to walk long distances. The Veteran stated that he could not use the stairs, and would become short of breath after minimal walking. The Veteran indicated that he had occasional numbness and tingling in his legs. The Veteran reported being hospitalized for several disorders, including a tumor on pancreas, deep vein thrombosis, and pulmonary embolism. The Veteran also indicated being diagnosed with diabetes, gastroesophageal reflux disorder (GERD), and chronic pancreatitis. 

Upon examination, the VA examiner noted that the Veteran had some limitation of motion of the spine, including flexion limited to 70 degrees without evidence of painful motion. The VA examiner found no evidence of radiculopathy or other neurological symptomatology related to a spinal disorder. After the examination and a review of a contemporaneous X-ray report, the VA examiner diagnosed minimal age acquired degenerative changes of the thoracolumbar spine. 

After a review of the claims file, the interview with the Veteran, and the physical examination, the VA examiner opined that the Veteran's low back disorder was not at least as likely as not incurred in or caused by a claimed in-service injury, event, or illness. In explaining this opinion, the VA examiner wrote that the service treatment records contained no mention of a significant in-service injury to the low back. The VA examiner noted that, although the Veteran was treated during service for low back disorder symptomatology, the service examiners indicated that the Veteran's in-service symptoms were caused by back strains that subsequently resolved without residuals. The VA examiner further noted that the Veteran was provided with pain medication and injections after service for treatment of pancreatitis; however, the treatment records clearly indicated that such treatment was provided to lessen symptoms related to the Veteran's chronic pancreatitis and not a back disorder. The VA examiner stated that there was no evidence of a chronic back disorder since service. The VA examiner further wrote that the record contained no report of treatment for a back disorder since service. The VA examiner wrote that the Veteran's current degenerative changes of the back were minimal, age appropriate, and only detectable by X-ray examination.

In a July 2014 addendum to the March 2014 VA medical examination report, the same VA examiner noted reviewing the claims file, to include the in-service and post-service reports of low back disorder symptomatology. Having done so, the VA examiner again opined that the Veteran's low back disorder was not at least as likely as not incurred in or caused by a claimed in-service injury, event, or illness. In reviewing the August 2005 private treatment record, indicating a diagnosed sacroiliac joint strain, the VA examiner wrote that the diagnosed strain was a "self-limiting condition and not a chronic condition." The VA examiner noted that the Veteran was treated in November 2005 for low back pain with radiculopathy, but, based on the evidence, wrote that the disorder appeared to have resolved after treatment. In reviewing the February 2006 private treatment record that included a diagnosis of chronic low back pain with lumbar radiculopathy, the VA examiner noted that the Veteran was being treated at the time for symptomatology related to his chronic pancreatitis and abdominal pain. The VA examiner further noted that the first post-service treatment record indicating any treatment or diagnosis for a low back disorder was dated in 2005, more than 25 years after the Veteran's discharge.

The Board finds that the preponderance of evidence weighs against the Veteran's claim for service connection.

The Board finds that the Veteran experienced acute and transitory instances of low back disorder symptomatology during service; however, the Veteran did not experience low back disorder symptomatology during service. In the March 2014 VA medical examination report, the Veteran reported experiencing "constant back pain" that started while he was playing basketball in service. Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation. 38 U.S.C.A. 
§ 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2013); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Buchanan, 451 F.3d at 1336 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

The Board finds the Veteran's account of chronic in-service low back disorder symptomatology following an in-service back injury lacks credibility, as it is inconsistent with the other evidence of record, to include the Veteran's own statements. See Caluza, 7 Vet. App. at 498 (holding that, in weighing credibility of lay evidence, VA may consider such elements as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).

The records indicate that the Veteran sought treatment during service for radicular symptoms in October 1966. Yet, at that time, the VA examiner noted that the pain was at the sciatic notch rather than the low back and that a lumbosacral spine X-ray was normal. In an October 1972 VA treatment record, a VA examiner diagnosed an acute lumbosacral strain after the Veteran reported injuring himself playing "ball," a common term for basketball. The record contains no further report of treatment for any low back disorder symptomatology until March 1976, more than three-and-a-half years later, when a service examiner diagnosed a bilateral paravertebral lumbar spasm. At that time, when asked to describe the onset of his symptomatology, the Veteran reported experiencing low back pain for only the previous two days. The service treatment records contain no subsequent report of treatment for low back disorder symptomatology prior to August 1979, nearly seven years after the claimed basketball injury and more than three years after the more recent treatment for a low back pain. At the time of the August 1979 treatment, when asked about his symptoms, the Veteran stated that he had only experienced low back pain for the previous four to five weeks. In his October 1979 report of his medical history, the Veteran stated that, while he had last experienced low back pain in August 1979, the pain had resolved without any complications or sequelae. In an October 1979 medical examination, the VA examiner reported that the Veteran's back and other musculoskeletal system were normal.

Therefore, although service examiners treated the Veteran for strain-related low back disorder symptomatology several times during service, the Veteran told the service examiners that each instance of low back pain was acute and transitory. In the March 2014 VA medical examination report, the VA examiner having reviewed this evidence, found that the Veteran's in-service strains each resolved without complications. Therefore, the Board finds that the Veteran's March 2014 report of constant in-service low back pain following an in-service basketball injury is inconsistent with the other evidence of record, to include the Veteran's own in-service statements, and lacks credibility. See id. 

The Board finds that the Veteran did not experience continuous low back disorder symptomatology since discharge from service or low back disorder symptomatology manifested to a compensable level within one year of discharge from service. In the March 2014 VA medical examination report, the Veteran stated that he had experienced constant low back pain since the in-service basketball accident. Yet, the post-service treatment records contain no notation indicating complaint or diagnosis for low back disorder symptomatology until August 2005, more than 35 years after the Veteran's discharge from service. At the time of his treatment in August 2005, the Veteran stated that he had experienced back pain for only the previous two days. In subsequent treatment records, the Veteran reported recent onset of low back disorder symptomatology rather than a history of constant back pain lasting for decades. Therefore, the Board again finds that the Veteran's March 2014 report of constant in-service low back pain following an in-service basketball injury is inconsistent with the other evidence of record, to include the Veteran's own in-service statements, and lacks credibility. See id. As the record contains no probative evidence of continuous low back disorder symptomatology since discharge from service or low back disorder symptomatology manifested to a compensable level within one year of discharge from service, the evidence weighs against the existence of such symptomatology.

Finally, the Board finds that the Veteran's current low back disorder is not related to service or any incident of service. In the March 2014 VA medical examination report, the VA examiner reported interviewing the Veteran and performing a thorough physical examination and taking X-rays. Having done so, the VA examiner diagnosed minimal degenerative changes of the thoracolumbar spine. In the March 2014 VA medical examination report and July 2014 addendum, the VA examiner noted that, although the Veteran experienced low back disorder symptomatology both during and after service, the symptoms were caused by low back strains that resolved. The VA examiner further noted that the records contained no report of treatment for low back disorder symptomatology for decades after service. Having reviewed the Veteran's X-rays, the VA examiner stated that the minimal degenerative changes of the thoracolumbar were age-related. As the VA examiner's well-reasoned opinions were written after a review of the claims file, an interview with the Veteran, and a physical examination, and were based on all evidence of record, they have great probative value in this matter. See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records).

Based on the above, the Board finds that the weight of the evidence is against the Veteran's claim and service connection for must be denied. See 38 C.F.R. §§ 3.102, 3.303. In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, at 55-56.







ORDER

Service connection for a low back disorder is denied. 



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


